Exhibit 10.4

THIRD AMENDMENT TO CREDIT AGREEMENT

AND OTHER LOAN DOCUMENTS

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 29th day of July, 2011, by and among FOX PROPERTIES
LLC, a Delaware limited liability company (“Borrower”), DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Guarantor”), TD BANK,
NATIONAL ASSOCIATION, a national banking association (“TD”), THE LENDERS WHICH
ARE OR BECOME PARTIES TO THE CREDIT AGREEMENT (AS HEREINAFTER DEFINED) (TD and
such lenders, collectively, the “Lenders”), and TD BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders (the
“Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, Guarantor, Agent and the Lenders entered into that certain
Credit Agreement dated as of December 2, 2009, as amended by that certain First
Amendment to Credit Agreement and Other Loan Documents dated as of December 10,
2009, as further amended by that certain Second Amendment to Credit Agreement
and Other Loan Documents dated as of March 26, 2010 (as so amended, as amended
herein and as the same may be further varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified or amended from time to
time, the “Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lenders made a loan to Borrower
in the principal amount of $150,000,000.00 in accordance with the terms of the
Credit Agreement (the “Loan”), which Loan is evidenced by, among other things,
the Notes made by Borrower to the order of the Lenders and delivered from time
to time under the Credit Agreement (together with all amendments, modifications,
consolidations, increases, supplements, replacements, restatements and
extensions thereof, collectively, the “Note”);

WHEREAS, Borrower, Guarantor, Agent and the Lenders have agreed to amend certain
terms and provisions of the Credit Agreement and the other Loan Documents all as
set forth herein;

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement, as amended herein.

2. Modification of the Credit Agreement. Borrower, Guarantor, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows from and after
the date hereof:

(a) The definition of “Applicable Margin” set forth in §1.1 of the Credit
Agreement is hereby deleted in its entirety and the following is inserted in
place thereof:

Applicable Margin. The Applicable Margin shall be three percent (3.00%).

(b) The definition of “LIBOR” set forth in §1.1 of the Credit Agreement is
hereby deleted in its entirety and the following is inserted in place thereof:



--------------------------------------------------------------------------------

LIBOR. For any LIBOR Rate Loan for any Interest Period, the rate of interest for
deposits in U.S. dollars (rounded upwards, at Agent’s option, to the next 100th
of one percent) equal to the British Bankers’ Association London Interbank
Offered Rate (“BBA LIBOR”) for a period with a maturity equal to one month as
published by Bloomberg (or such other commercially available source providing
quotations of BBA LIBOR as designated by Agent from time to time) at
approximately 11:00 a.m., London time, on the day that is two (2) London
Business Days preceding the first day of such Interest Period; provided,
however, (i) if more than one BBA LIBOR is specified, the applicable rate shall
be the arithmetic mean of all such rates or (ii) if, for any reason, such rate
is not published by Bloomberg (or such other source designated by Agent as set
forth above), the rate for such Interest Period will be determined by Agent to
be the average rate per annum at which deposits in U.S. dollars are offered for
a period with a maturity equal to one month by major banks in London, selected
by Agent, at approximately 11:00 a.m., London time, on the day that is two
(2) London Business Days prior to the first day of such Interest Period.

(c) The definition of “Lock-Out Period” set forth in §1.1 of the Credit
Agreement is hereby deleted in its entirety and the following is inserted in
place thereof:

Lock-Out Period. The period from the date of this Agreement through and
including July 31, 2012.

(d) The following definitions are hereby inserted in §1.1 of the Credit
Agreement in alphabetical order:

Exit Fee. The Exit Fee is a fee to each Lender, calculated at the time of
prepayment, in an amount equal to (a) for each Lender holding a Note with an
outstanding principal balance of $20,000,000 or less at the time of such
prepayment (excluding the amount being prepaid), 0.75% (75 basis points)
multiplied by the outstanding principal balance of such Lender’s Note (excluding
the amount being prepaid) and (b) for each Lender holding a Note with an
outstanding principal balance of more than $20,000,000 at the time of such
prepayment (excluding the amount being prepaid), 1.00% (100 basis points)
multiplied by the outstanding principal balance of such Lender’s Note (excluding
the amount being prepaid).

Third Amendment. That certain Third Amendment to Credit Agreement and Other Loan
Documents dated as of July 29, 2011, by and among Borrower, Guarantor, Agent and
the Lenders.

(e) §3.3(a) of the Credit Agreement is hereby deleted in its entirety and the
following is inserted in place thereof:

 

  (a)

Borrower may not voluntarily prepay the Notes in whole or in part at any time
prior to the expiration of the Lock-Out Period, nor shall the Lenders be
obligated to accept any such prepayment tendered by Borrower. After the
expiration of the Lock-Out Period and prior to November 30, 2012, Borrower shall
have the right, at its election, to

 

2



--------------------------------------------------------------------------------

  prepay the outstanding amount of the Loans, as a whole or in part, provided
that, except with respect to any amount prepaid solely from the application of
Insurance Proceeds or Condemnation Proceeds pursuant to §7.7, any such amount
prepaid shall be accompanied by the Exit Fees which shall be paid by Borrower to
Agent for the account of the Lenders. From and after November 30, 2012, Borrower
shall have the right, at its election, to prepay the outstanding amount of the
Loans, as a whole or in part, at any time without penalty or premium (including
the Exit Fees). In connection with any prepayment of the Loan permitted
hereunder (but not including any payments as a result of the application of
casualty and condemnation proceeds so long as no Event of Default exists),
Borrower shall pay Agent for the account of the Lenders any sums that may be due
under §4.8.

(f) The following is hereby inserted as §3.7 of the Credit Agreement:

§3.7 Payment Following Acceleration or Event of Default. If concurrently with or
after an Event of Default under the Loan Documents first occurring prior to
November 30, 2012, or if concurrently with or after any acceleration of the
Loans pursuant to the terms of §3.2(b) of the Loan Agreement as a result of an
event first occurring prior to November 30, 2012 that permits, requires or gives
rise to such acceleration, payment of all or any part of the outstanding amount
of the Loans is tendered by Borrower, a purchaser at foreclosure or any other
Person, (a) such tender shall be deemed an attempt to circumvent the prohibition
against, and restrictions on, prepayment set forth in the first and second
sentences of §3.3(a) of the Loan Agreement and (b) Borrower, such purchaser at
foreclosure or such other Person shall pay, in addition to such repayment of the
outstanding amount of the Loans and all other amounts due under the Loan
Documents (including, without limitation, any amounts due under §4.8 of the Loan
Agreement), the Exit Fees to Agent for the account of the Lenders.

(g) Notwithstanding the provisions of §7.13 of the Credit Agreement, from and
after the date of the Third Amendment, Agent’s consent shall not be required for
Borrower to enter into any proposed new Lease solely for the lease of space at
ACC6 provided that the following conditions are met: (1) no Default or Event of
Default has occurred and is continuing, (2) the new Lease must be entered into
in the ordinary course of business on an arms-length basis with third parties
unaffiliated with Borrower for occupancy by such third parties, (3) the proposed
new Lease must not affect, cover or relate in any way to any space at ACC5 or
amend, cancel, terminate or modify in any way any existing or future Lease at
ACC5, (4) the Lease will be subordinate to the Mortgage and the tenant will
attorn to Agent and its successor in interest as landlord pursuant to the terms
of a Subordination, Non-Disturbance and Attornment Agreement, (5) the Lease will
not contain any terms which would materially and adversely affect Agent’s and/or
any Lender’s rights under the Loan Documents or interest in the Collateral, and
(6) the tenant under such new Lease shall not be a tenant under any Lease (or an
affiliate of any tenant under any Lease) with respect to any portion of ACC5;
provided, however, if the tenant under the proposed new Lease at ACC6 is a
tenant under any Lease (or an affiliate of a tenant under any Lease) with
respect to any portion of ACC5, so long as such Lease(s) for ACC5 remain in full
force and effect and unmodified in all respects, this clause (6) shall be deemed
satisfied. Borrower shall promptly furnish Agent with a

 

3



--------------------------------------------------------------------------------

copy of any such Lease of space at ACC6 that is entered into in accordance with
this subsection (g) together with such other documents and information as Agent
reasonably requests from time to time. The parties acknowledge and agree that
nothing in this subsection (g) shall (or is intended, or shall be construed, to)
modify the terms, conditions, provisions and restrictions of §7.13 of the Credit
Agreement with respect to any existing or future Lease relating to any portion
of ACC5, which terms, conditions, provision and restrictions remain in full
force and effect and unmodified in all respects.

3. References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement or any other Loan Document, shall be deemed a reference to the
Credit Agreement or such other Loan Document, as modified and amended herein.

4. Acknowledgment of Borrower and Guarantor. Borrower and Guarantor hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantor, as applicable, enforceable
against Borrower and Guarantor in accordance with their respective terms, and
that the execution and delivery of this Amendment and any other documents in
connection therewith do not constitute, and shall not be deemed to constitute, a
release, waiver or satisfaction of Borrower’s or Guarantor’s obligations under
the Loan Documents. Borrower and Guarantor acknowledge that Agent and the
Lenders have made no agreement, and are in no way obligated, to grant any future
forbearance, extension, waiver, indulgence, amendment or consent, and this
Amendment shall not be deemed to create a course of dealing with or otherwise
create any express or implied duty by Agent or any of the Lenders to provide any
future forbearance, extension, waiver, amendment, indulgence or consent.

5. Representations and Warranties. Borrower and Guarantor represent and warrant
to Agent and the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantor, (ii) have been duly authorized by all necessary proceedings on
the part of the Borrower and Guarantor, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which either Borrower or Guarantor is subject or any judgment,
order, writ, injunction, license or permit applicable to either Borrower or
Guarantor, (iv) do not and will not conflict with or constitute a default
(whether with the passage of time or the giving of notice, or both) under any
provision of the partnership agreement or certificate, certificate of formation,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any mortgage, indenture, agreement, contract or other instrument
binding upon, Borrower or Guarantor or any of their respective properties or to
which Borrower or Guarantor is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of Borrower or Guarantor, other than the liens and
encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantor enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

 

4



--------------------------------------------------------------------------------

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantor reaffirm and restate as of the date
hereof each and every representation and warranty made by Borrower, Guarantor
and their respective Subsidiaries in the Loan Documents or otherwise made by or
on behalf of such Persons in connection therewith except for representations or
warranties that expressly relate to an earlier date.

(e) Principal Balance. The outstanding principal balance of the Loan is
$146,100,000.00.

6. No Default. By execution hereof, the Borrower and Guarantor each certify that
Borrower and Guarantor are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.

7. Waiver of Claims. Borrower and Guarantor acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and each of Borrower and Guarantor does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action, if any.

8. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and the other Loan Documents remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Loan Documents as modified and amended herein. Nothing in this
Amendment or any other document delivered in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantor under the Loan Documents.

9. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon (a) the execution and delivery of this
Amendment by Borrower, Guarantor, Agent and the Lenders, and (b) the payment by
Borrower to Agent for the account of each Lender executing and delivering this
Amendment, a fee for each Lender in an amount equal to 0.50% (50 basis points)
multiplied by the outstanding principal amount of the Note of each such Lender;
however, this Amendment shall not be deemed effective before 9:30 AM (Eastern)
on the date hereof. The Borrower will pay the reasonable fees and expenses of
Agent in connection with this Amendment.

10. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

 

5



--------------------------------------------------------------------------------

11. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. MISCELLANEOUS. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA. This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER: FOX PROPERTIES LLC, a Delaware limited liability
company

By:

  DuPont Fabros Technology, L.P., a Maryland limited partnership, its managing
member   By:  

DuPont Fabros Technology, Inc.,

a Maryland corporation, its sole general partner

    By:   /s/ Lammot J. du Pont     Name:   Lammot J. du Pont     Title:  
Executive Chairman of the Board       (SEAL)

 

GUARANTOR: DUPONT FABROS TECHNOLOGY, L.P., a Maryland
limited partnership By:   DuPont Fabros Technology, Inc., a Maryland
corporation, its Sole General Partner   By:   /s/ Lammot J. du Pont   Name:  
Lammot J. du Pont   Title:   Executive Chairman of the Board     (SEAL)

[Signatures Continued On Following Pages]



--------------------------------------------------------------------------------

LENDERS:

TD BANK, NATIONAL ASSOCIATION,

individually as a Lender and as Agent

By: /s/ David Yesue Name: David Yesue Title: Vice President

[TD Bank, National Association Signature Page to Third Amendment to Credit
Agreement and Other Loan Documents]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Eric Hafertepen

Name: Eric Hafertepen

Title: Vice President

[KeyBank National Association Signature Page to Third Amendment to Credit
Agreement and Other Loan Documents]

 

9



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By: /s/ Dan LePage

Name: Dan LePage

Title: Authorized Signatory

[Royal Bank of Canada Signature Page to Third Amendment to Credit Agreement and
Other Loan Documents]

 

10



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED,

as a Lender

By: /s/ Michele Del Bo Name: Michele Del Bo Title: Division Director By: /s/
Lisa Knowles Name: Lisa Knowles Title: Division Director

[Macquarie Bank Limited Signature Page to Third Amendment to Credit Agreement
and Other Loan Documents]

 

11



--------------------------------------------------------------------------------

RIDGEWORTH FUNDS-SEIX FLOATING RATE HIGH
INCOME FUND,

as a Lender

By: /s/ George Goudelias Name: George Goudelias Title: Managing Director

[Ridgeworth Funds-Seix Floating Rate High Income Fund Signature Page to

Third Amendment to Credit Agreement and Other Loan Documents]

 

12